Exhibit 10.6

AMENDMENT NO. 1 TO THE

INTELSAT GLOBAL S.A. UNALLOCATED BONUS PLAN

This Amendment No. 1 (this “Amendment”) to the Intelsat Global, Ltd. Unallocated
Bonus Plan (collectively with the side letters with each of the individual
signatories hereto, the “Plan”) is made as of March 30, 2012.

R E C I T A L S

WHEREAS, prior to the date of this Amendment, (i) Intelsat Global S.A. (f/k/a/
Intelsat Global, Ltd.), a Luxembourg société anonyme, RCS Luxembourg B149927
(“Intelsat Global”) has formed Intelsat Global Holdings S.A., a Luxembourg
société anonyme, RCS Luxembourg B162135 (the “Intelsat Global Holdings”), as a
wholly-owned subsidiary of Intelsat Global and (ii) Intelsat Global Holdings has
formed a new intermediate holding company, Intelsat Investment Holdings S.àr.l.,
RCS Luxembourg B162240 (“Intelsat IntermediateCo”), to hold all of the
outstanding shares of Intelsat Global Holdings’ subsidiaries;

WHEREAS, concurrently with the entry into this Amendment, Intelsat Global
Holdings and all of the shareholders of Intelsat Global (including the
Shareholders) are entering into certain contribution agreements, pursuant to
which such shareholders are contributing their Class A common shares, nominal
value $0.01 per share, of Intelsat Global and Class B common shares, nominal
value $0.01 per share, of Intelsat Global to Intelsat Global Holdings in
exchange for Class A common shares, nominal value $0.01 per share, of Intelsat
Global Holdings and Class B common shares, nominal value $0.01 per share, of
Intelsat Global Holdings, all on the terms and conditions set forth in such
contribution agreements (the “Transaction”);

WHEREAS, Section 11 of the Plan provides that, in order to amend the Plan, the
amendment must be approved by Participants then holding 50% or more of the
Common Shares that are subject to outstanding Awards; and

WHEREAS, subject to the approval of the requisite number of Participants, in
connection with the Transaction, the Board of Directors of Intelsat Global (the
“Board”) and the Board of Directors of Intelsat Global Holdings wish to amend
the Plan and to provide for the assignment of the Plan from Intelsat Global to
Intelsat Global Holdings.

NOW, THEREFORE, in consideration of the foregoing recitals, and in consideration
of the promises and covenants set forth herein, by resolution of the Board and
subject to the approval of the requisite number of Participants, the Plan is
amended as of the Amendment Effective Date as follows:

A G R E E M E N T

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings given them in the Plan (for the
avoidance of doubt, as applicable, as amended by this Amendment).

2. Assignment and Assumption to Intelsat Global Holdings.



--------------------------------------------------------------------------------

2.1 Assignment. Effective as of the Amendment Effective Date, Intelsat Global
agrees to transfer, convey and assign to Intelsat Global Holdings all of
Intelsat Global’s obligations, liabilities, rights, title and interest in the
Plan, as amended hereby.

2.2 Assumption of Obligations. Effective as of the Amendment Effective Date,
Intelsat Global Holdings hereby assumes and agrees to accept the transfer,
conveyance and assignment of the Plan, as amended hereby, and hereby assumes all
obligations, liabilities, rights, title and interest of Intelsat Global with
respect to the Plan, as amended hereby.

2.3 Release of Intelsat Global. Effective as of the Amendment Effective Date,
Intelsat Global Holdings releases Intelsat Global from any obligations and
liabilities relating to the Plan, as amended hereby.

3. Amendment. Upon the occurrence of the Amendment Effective Date, all
references in the Plan to “Intelsat Global S.A.” are hereby replaced with
“Intelsat Global Holdings S.A.”, with full force and effect as of the Amendment
Effective Date. Furthermore, the defined term “the Company” shall be deemed to
refer to Intelsat Global Holdings, as its legal name may be changed from time to
time.

4. Conditions to Amendment. The effectiveness of this Amendment is subject to
the approval of the requisite number of Participants and the consummation of the
Transaction (such time and date of consummation, the “Amendment Effective
Date”).

5. Miscellaneous.

5.1 Governing Law. All questions concerning the construction, validation and
interpretation of this Amendment shall be governed by the law of the State of
Delaware without regard to its conflicts of laws provision.

5.2 Counterparts. This Amendment may be executed in two or more counterparts
(including by facsimile or pdf format), each of which shall be deemed an
original and all of which together shall be considered one and the same
agreement.

5.3 Severability. In the event that any part or parts of this Amendment shall be
held illegal or unenforceable by any court or administrative body of competent
jurisdiction, such determination shall not affect the remaining provisions of
this Amendment which shall remain in full force and effect. If legally
permitted, the unenforceable provision will be replaced with an enforceable
provision that as nearly as possible gives effect to the parties’ intent.

5.4 Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties.

5.5 Other. Except as expressly amended hereby, the Plan shall in all respects
continue in full force and effect.

[Remainder of the page left intentionally blank.]



--------------------------------------------------------------------------------

* * * * *

I hereby certify that this Amendment was adopted by the Board of Directors of
Intelsat Global S.A. on August 25, 2011.

 

/s/ Phillip L. Spector

By: Phillip L. Spector

Title: Executive Vice President and

General Counsel

* * * * *

I hereby certify that this Amendment was adopted by the Board of Directors of
Intelsat Global Holdings S.A. on August 25, 2011.

 

/s/ Phillip L. Spector

By: Phillip L. Spector

Title: Executive Vice President and

General Counsel



--------------------------------------------------------------------------------

            

IN WITNESS WHEREOF, the

parties hereto have executed this

Amendment as of the date first above

written.

 

INTELSAT GLOBAL S.A. By:  

/s/ Phillip L. Spector

  Name: Phillip L. Spector   Title: Executive Vice President and General Counsel
INTELSAT GLOBAL HOLDINGS S.A. By:  

/s/ Phillip L. Spector

  Name: Phillip L. Spector   Title: Executive Vice President and General Counsel



--------------------------------------------------------------------------------

*  *  *  *  *

So Approved:

 

/s/ David McGlade

     

David McGlade

     

 

/s/ Michael McDonnell

     

Michael McDonnell

     

 

/s/ Phillip Spector

     

Phillip Spector

     